Citation Nr: 1123358	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 50 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the Veteran's appeal is necessary as there is contradictory evidence of the date he was released from active duty.  The Veteran's DD214 is not of record.  The Department of Defense's Chapter 30 data record shows the Veteran was released from active duty on April 1, 2007; however, all VA records show his discharge date was April 2, 2007.  As the payment rate of Post-9/11 GI Bill benefits is based upon the number of months of creditable active duty service and this case appears to rest on the question of a difference of one day, the exact date the Veteran was released from service is highly relevant.  Consequently, remand is necessary to verify the exact dates of the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a copy of the Veteran's DD214 for the period of his active military service from April 2003 to April 2007.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


